Title: To Thomas Jefferson from Thomas H. Brantingham, 3 January 1806
From: Brantingham, Thomas H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            No 243 Bowery near New York
                        
                        With great diffrence & profound respect I take the liberty of Laying before you an a/c & a
                            reasonable Estimate of the Expences in Establishing, a white Lead manufactory, which is changing the quality of the Pig or
                            barr Lead from bleu & soft to white & more brittle then glass, in the Corrosive & other processes of Considerable
                            length, before it is fit of the Oil & coular men or painters to
                            mix & Grind in Oil So as to be fit for painting. the white Lead is made out of Entire Pig or barr Lead without any
                            mixture or adulteration, its the oil & coular men or painters that Grind the W Lead in Oil, that we Generaly mix &
                            grind whitening with the W Lead. The reason of taking this liberty, is that if it Should meet your approbation, that you
                            would be pleased, to Lay it befer the Legislature this Sessions. with your Influence to Grant me the Loan of fifty
                            Thousand dollars for 3 years free from Intrest, on my Securing the refunding the whole, at the End of 3 years, from the
                            time of receiving. As Establishing a white Lead Manufactory, in this Country will be a great advantage to the U.N.
                            States as they have great advantages over England which is the only nation known of that make White Lead. As Most of the
                            Ingredience & articles used in the Corrosive & other Matters are Much Lower here than in England the Articls of
                            Vinegar of which 150 Gallons is used dayly, is 500 prCent lower & every article in favour of this nation. And any quantity of white Lead can be made in this Country by
                            Increasing the works & capital so as not only to Supply the U.N. States but the East & west Indeas & Elsewhere. And to the E. Indies is as Good as dollars & will Save Large sums of specie that is now too much Sent out of the
                            Country, it will also Save a great part & in time the whole of the ballance of trade to England—as the amount of the W.
                            Lead sent here from England is Emmence & Increasing with the population of this Country—and will be a means of opening
                            the rich Lead mines in diffrent parts of the United States. but untill that time which would not be long—the Walsh Lead
                            May be had with little Cost a Cross the Irish Channel to Dublin & from their will come as ballast. as many vessels from
                            thence Come in ballast to this Country. So as to be brought Cheaper than on freight from Wales to London as is the case as I have had it so & know it to be so—and the Ingredience &c bing vastly Cheaper in this Country than in England and not More than 20 Mon. Most of them Say ¾s only common
                            Laborers Just Come from Ireland or blacks of this Country at the
                            lowest wages makes it that the difference between the wages in England & here is nearly 10 fould Compensated in the
                            lowness of the articles used in the W. Lead works or Manufactory—to be had here therefor I know it will ansr. well here on
                            a/c of those Superior advantages I am perfectly acquainted with the makeing W Lead having been a principle and carried
                            on a White Lead manufactory near London Severl years & know every part of the process of makeing White Lead, which
                            will appear by the Severl documents apprizments &c when I
                            Sold out. Expecting a revolution in England Some years ago—& not a favourer of the Conduct of the British Government,
                            Choose rather to Come to this peasable land, out of the way of the then Expected Storm approaching; now if you think proper to promote this Manufactory being Established in this nation it will be the only one Except England that have and I
                            believe the only one at least that I am acquainted with that will fer a long time Answer and be Advantagous to those that
                            Engage as well as to the U.N. States Should be Glad that no time may be lost in Laying it before the house as it would be
                            of great bennifit to have preparations made Early in the Spring So as to have the prime of the Ensuing Summer to get all
                            the Necessary buildings Mills &c &c Covered in. So as to begin the process next winter which would save a
                            whole year, I can thereby Convince you that I understand every part of this Manufactory and if you wish it I will Explain
                            every part to you provide you do approve of Such an Estabelishment. And grant me the aid requested of $50,000 free of
                            Interest for 3 years on Giving a Mortgage on the whole and other real & good personal Security for refunding the
                            said $50,000—without Interest. at the end of 3 years from the time of my receiving which will not be all wanted fer 6 or 8
                            months or more. As its only wantd to pay for articles & Buildings &c when done as I am thankfull that I
                            have no other Use for it. And being certain the W Lead workes will ansr. well am willing to venture what I have altho not
                            Suffent without the above Loan yet will succure the public by giving them that together with all the $50,000—do
                            purchase—as I hope when you find I am able to do as I have Say—that you will grant me & my heirs a pattent for 4
                            years.
                        The Estimate to wit,
                  
                     
                        
                           1st
                           The purchasing 3 acres of Ground near a large
                           }
                           
                        
                        
                           
                           City where large dayly supplys of horse cattle can
                           
                        
                        
                           
                           be had, and the Severl Buildings &c required. Say
                           $ 30.000
                        
                        
                           2d
                           Utentials mills & Injine work &c &c
                           
                           11.500
                        
                        
                           3d
                           Pig or Barr Lead necessary in the
                           }
                           30.000
                        
                        
                           
                           corrosive & other Opperations &
                        
                        
                           4th
                           Vinigar & other Ingrediences
                           
                           5.000
                        
                        
                           
                           
                           
                           $ 76.500
                        
                     
                  
                        
                        at certain times Say in winter may have large quantities on hand and yet must keep the works fully Imployed, may for a while want near double the above Sum but can get that of the banks—therefor if it may please the
                            Legislature to grant the aid of $50000 for 3 years free of Intrest—I will begin with Spirit as with the little I have
                            & can get, can carrey on with Spirit but unless I have the aid from the public which is requested cannot begin; May
                            I be so presumtious as to flatter myself with the Honor of your reply to know if it meets your approbation & to
                            know if I am to wait on the Chief of the nation to give a more minute a/c of the above. to shew the Eligability of the
                            proposed Manufactory. which I am the more ready to do knowing you are Expert in most things and that your Enlarged Ideas
                            will Soon Comprehend the above. I am with Sentiments of Great Esteem & profound respect
                        Sir your Most Obedt Humble Servant
                        
                            Thos H Brantingham
                            
                        
                        
                    
                                
   because the full articles gathered & made in [. . .] will be down [. . .]

                            
               